Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
this     th day of April, 2020, by and among Wayfair Inc., a Delaware
corporation (the “Company”), and GHEP VII Aggregator, L.P. (“GHP”), CBEP
Investments, LLC (“CB”) and The Spruce House Partnership LLC (“Spruce”, and
together with GHP and CB, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement (the
“Purchase Agreement”), dated April 6, 2020, among the Company, Wayfair LLC and
the Purchasers, which provides for the sale by the Company to the Purchasers of
up to $535,000,000 original aggregate principal amount of the Company’s 2.5%
Accreting Convertible Senior Notes due 2025 (the “Notes”). In order to induce
the Purchasers to enter into the Purchase Agreement, the Company has agreed to
provide to the Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement. The execution of this Agreement
is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1.    Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended.

“1934 Act” shall mean the Securities Exchange Act of l934, as amended.

“1939 Act” shall mean the Trust Indenture Act of 1939, as amended.

“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.

“Common Stock” shall mean any shares of Class A common stock, par value $0.001
per share, of the Company and any other shares of common stock as may constitute
“Common Stock” for purposes of the Indenture.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in The City of New York.

“Holder” shall mean the Purchasers, for so long as they own any Registrable
Securities, and their successors, assigns and direct and indirect transferees
who become owners, beneficial or otherwise, of Registrable Securities under the
Indenture.

“Indenture” means the Indenture pursuant to which the Notes will be issued.

“Other Registration” shall mean a registration effected pursuant to Section 2.2.

“Other Registration Statement” shall mean a registration statement related to a
registration pursuant to Section 2.2.

“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust, unincorporated organization or
other entity, or a government or agency or political subdivision thereof.

“Pro Rata Share” shall mean number of Registrable Shares eligible for inclusion
in an Other Registration Statement pursuant to Section 2.2.



--------------------------------------------------------------------------------

“Prospectus” shall mean the prospectus relating to the shares of Common Stock
included in a Registration Statement, including any preliminary prospectus, and
any such prospectus as amended or supplemented by any prospectus supplement,
including any such prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by a Registration
Statement, and by all other amendments and supplements to a prospectus,
including post-effective amendments, and in each case including all materials
incorporated by reference therein.

“Registrable Securities” shall mean all or any shares of Common Stock into which
the Notes are convertible; provided, however, that any such shares of Common
Stock shall cease to be (and shall never again become under this Agreement)
Registrable Securities when (i) a Registration Statement with respect to such
shares shall have become effective under the 1933 Act and such shares shall have
been sold or otherwise transferred or disposed of pursuant to such Registration
Statement, (ii) such shares have been sold to the public pursuant to Rule 144 or
such shares (including if the Notes were converted into shares on such date) may
be sold or transferred without any restriction or limitation pursuant to Rule
l44(b) (or any similar provision then in force, but not Rule 144A) under the
1933 Act, or (iii) such shares shall have ceased to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, whether or not a
Registration Statement becomes effective, including without limitation:(i) all
SEC, stock exchange or Financial Industry Regulatory Authority (“FINRA”)
registration and filing fees, including, if applicable, the fees and expenses of
any “qualified independent underwriter” (and its counsel) that is required to be
retained by any holder of Registrable Securities in accordance with the rules
and regulations of FINRA, (ii) all fees and expenses incurred by the Company in
connection with compliance with state securities or blue sky laws and compliance
with the rules of FINRA (including reasonable fees and disbursements of counsel
for any underwriters or Holders in connection with blue sky qualification of any
of the Registrable Securities and any filings with FINRA), (iii) all expenses of
the Company in preparing or assisting in preparing, word processing, printing
and distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all fees
and expenses incurred by the Company in connection with the listing, if any, of
any of the Registrable Securities on any securities exchange or exchanges,
(v) all rating agency fees incurred by the Company, if any, (vi) the fees and
disbursements of counsel for the Company and of the independent public
accountants of the Company, including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance,
(vii) the reasonable fees and expenses of the Trustee, and any escrow agent or
custodian, (viii) if requested by the Holders, the reasonable fees and expenses
of a single counsel to the Holders in connection with any Registration
Statement, which counsel shall be a nationally recognized law firm experienced
in securities law matters selected by the Holders, and (ix) any fees and
expenses of any special experts retained by the Company in connection with any
Registration Statement, but excluding any underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

“Registration Statement” shall mean a Shelf Registration Statement or an Other
Registration Statement.

“Required Percentage” means at least 60 percent; provided that if at any time
either (i) GHP, together with its Affiliates, or (ii) CB, together with its
Affiliates, own less than $200 million aggregate principal amount of the Notes
issued and outstanding, the Required Percentage means at least 50% of the
Registrable Securities (including any issued and outstanding Notes on as
converted to Registrable Securities basis).

“SEC” shall mean the Securities and Exchange Commission or any successor agency
or government body performing the functions currently performed by the United
States Securities and Exchange Commission.

“Shelf Registration” shall mean a registration effected pursuant to Section 2.1.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2.1 which covers all of the
Registrable Securities on Form S-3 (including an automatic shelf registration
statement filed pursuant to General Instruction I.D. of Form S-3) or, if not
then available to the Company, on another appropriate form under Rule 415 under
the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.

 

2



--------------------------------------------------------------------------------

“Take-Down Notice” means a notice from a Holder given pursuant to Section 2.3.

“Underwritten Offering” shall mean a distribution of Registrable Securities
effected pursuant to Section 2.3.

2.    Registration Under the 1933 Act.

2.1    Shelf Registration.

(a)    The Company shall, at its cost, no later than five months after the
Closing Date, file with the SEC, and thereafter shall use its commercially
reasonable efforts to cause to become effective as promptly as practicable but
no later than six months after the Closing Date, a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders that
have provided the information pursuant to Section 2.1(d).

(b)    The Company shall, at its cost, use its commercially reasonable efforts ,
subject to Section 2.5, to keep the Shelf Registration Statement continuously
effective in order to permit the Prospectus forming part thereof to be usable by
Holders until the earlier to occur of (A) all Registrable Securities covered by
the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement, (B) when the Holders are able to sell or transfer to the
public all Registrable Securities immediately without any restriction or
limitation pursuant to Rule 144(b) (or any similar provision then in force, but
not Rule 144A) under the 1933 Act or (C) when all Registrable Securities cease
to be outstanding or otherwise cease to be Registrable Securities (the
“Effectiveness Period”).

(c)    Notwithstanding any other provisions hereof, the Company shall use its
commercially reasonable efforts to provide that (i) any Shelf Registration
Statement and any amendment thereto and any Prospectus forming part thereof and
any supplement thereto complies in all material respects with the 1933 Act and
the rules and regulations thereunder, (ii) any Shelf Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any Prospectus forming part of any Shelf Registration Statement, and any
supplement to such Prospectus (as amended or supplemented from time to time),
does not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(d)    Notwithstanding any other provision hereof, no Holder of Registrable
Securities may include any of its Registrable Securities in a Shelf Registration
Statement pursuant to this Agreement unless such Holder furnishes to the Company
in writing such information regarding the Holder and the proposed distribution
by such Holder of such Registrable Securities as the Company may reasonably
request in writing for use in connection with such Shelf Registration Statement
or Prospectus included therein and in any application to be filed with or under
state securities laws. As soon as practicable prior to the filing of a Shelf
Registration Statement, the Company will provide notice to the Holders pursuant
to Section 6.4 of its intention to file such Shelf Registration Statement. In
order to be named as a selling securityholder in the Prospectus at the time of
effectiveness of a Shelf Registration Statement, each Holder must, before the
filing of such Shelf Registration Statement and promptly after receiving notice
from the Company of its intention to file, furnish such information that the
Company may reasonably request in writing, if any, to the Company in writing and
the Company shall include the information in such Shelf Registration Statement
and the Prospectus as it deems necessary or advisable so that upon effectiveness
of such Shelf Registration Statement the Holder will be permitted to deliver the
Prospectus to purchasers of the Holder’s Registrable Securities. From and after
the date that the Shelf Registration Statement becomes effective, upon the
written request of a Holder and receipt by the Company of such information that
the Company may reasonably request in writing, the Company will use its
commercially reasonable efforts to file within 20 business days any amendments
or supplements to the Shelf Registration Statement necessary for such Holder to
be named as a selling securityholder in the Prospectus contained therein to
permit such Holder to deliver the Prospectus to purchasers of the Holder’s
securities (subject to the Company’s right to suspend any Shelf Registration
Statement as described in Section 2.5 below); provided, however, that the
Company shall not be required to file more than one post-effective amendment
within a six-month period for all such Holders. If a post-

 

3



--------------------------------------------------------------------------------

effective amendment is required to be filed, the Company shall use its
commercially reasonable efforts to have such post-effective amendment declared
effective by the SEC, if necessary, as promptly as practicable after filing
thereof. Each Holder named as a selling securityholder in the Prospectus agrees
to promptly furnish to the Company all information required to be disclosed in
order to make information previously furnished to the Company by the Holder not
materially misleading and any other information regarding such Holder and the
distribution of such Holder’s Registrable Securities as the Company may from
time to time reasonably request in writing.

(e)    Each Holder agrees not to sell any Registrable Securities pursuant to a
Shelf Registration Statement without delivering, or causing to be delivered, a
Prospectus to the purchaser thereof to the extent required by law and, following
termination of the Effectiveness Period, to notify the Company, within ten days
of a written request by the Company, of the amount of Registrable Securities
sold pursuant to such Shelf Registration Statement and, in the absence of a
response, the Company may assume that all of such Holder’s Registrable
Securities have been so sold; provided that the Company shall use reasonable
best efforts to confirm that all of such Holder’s Registrable Securities have
been so sold prior to making such assumption.

(f)    The Company represents and agrees that, unless it obtains the prior
consent of the Holders of the Registrable Securities that are registered under
the Shelf Registration Statement at such time or the approval of the counsel for
the Holders of such Registrable Securities or the consent of the managing
underwriter in connection with any underwritten offering of Registrable
Securities, and each Holder represents and agrees that, unless it obtains the
prior consent of the Company and any such underwriter, it will not make any
offer relating to the securities that would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act (an “Issuer Free Writing
Prospectus”), or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405 under the 1933 Act, required to be filed with the SEC. The
Company represents that any Issuer Free Writing Prospectus will not include any
information that conflicts with the information contained in a Shelf
Registration Statement or Prospectus and that any Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

The Company agrees to supplement or amend a Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company if required by the 1933 Act, or to the
extent the Company does not reasonably object, as reasonably requested in
writing by the Purchasers with respect to information relating to the Purchasers
or by the Trustee on behalf of the Holders with respect to information relating
to the Holders, and to furnish to the Holders of Registrable Securities that are
covered under such Shelf Registration Statement copies of any such supplement or
amendment promptly after its being used or filed with the SEC in such amounts as
they may reasonably request.

2.2    Piggyback Registration. Notwithstanding Section 2.1, if during the
Effectiveness Period (a) the Company proposes to file a registration statement
under the 1933 Act covering the sale to the public of shares of Common Stock for
the Company’s own account (except with respect to registration statements on
Forms S-4, S-8 or another form not available for registering the Registrable
Securities for sale to the public or a Shelf Registration pursuant to
Section 2.1) (such registration statement an “Other Registration Statement”),
and (b) a Shelf Registration Statement relating to the offer and sale of the
Registrable Securities by the Holders is not effective in accordance with
Section 2.1 or not available to the Holders for the resale of Registrable
Securities held by them, then each such time the Company will give written
notice pursuant to Section 6.4 to each Holder of Registrable Securities of its
intention to do so. Upon the written request of any of such Holders of the
Registrable Securities, given within ten (10) days after receipt by such Holder
of such notice, the Company will, subject to the limits contained in this
Section 2.2, use its commercially reasonable efforts to cause up to a number of
shares of Common Stock of such requesting Holder that are Registrable Securities
equal to such Holder’s Pro Rata Share (as defined below) to be registered under
the Other Registration Statement and qualified for sale under any state blue sky
law, all to the extent required to permit such sale or other disposition of said
Registrable Securities under such Other Registration Statement. The term “Pro
Rata Share” shall mean a Holder’s number of Registrable Securities equal to the
percentage that such Holder’s total number of Registrable Securities represents
of the Company’s fully diluted number of shares of Common Stock at the time.
Notwithstanding the foregoing, if the Company is advised in writing in good
faith by any managing underwriter with respect to an offering covered by an
Other Registration

 

4



--------------------------------------------------------------------------------

Statement that the number of shares to be sold by Holders of Registrable
Securities is greater than the number which can be offered without adversely
affecting the offering, the Company may reduce the number of Registrable
Securities offered for the accounts of Holders to a number deemed satisfactory
by such managing underwriter on a pro rata basis based upon the number of shares
of Common Stock that are sought to be included in such Other Registration
Statement by all Holders. The Company shall use commercially reasonable efforts
to cause such Registrable Securities to be included in such Other Registration
Statement and the managing underwriter or underwriters of a proposed
underwritten offering to permit such Registrable Securities to be sold in
accordance with the intended method(s) of distribution thereof on the same terms
and conditions as any shares of Common Stock to be sold by the Company. All
Holders of Registrable Securities proposing to distribute their securities
through an Other Registration Statement that involves an underwriter or
underwriters shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected by the Company. For the avoidance of
doubt, this Section 2.2 does not apply to (i) registration statements covering
the resale of shares of Common Stock by any Persons other than the Holders who
may have initiated a request for an Other Registration Statement, whether or not
pursuant to any contractual, incidental registration rights, and (ii) if there
is an effective Shelf Registration Statement available for the resale of
Registrable Securities pursuant to Section 2.2.

2.3    Underwritten Offerings. If a Holder proposes to offer and sell
Registrable Securities in an offering to the public that involves an underwriter
or underwriters, including in a block trade (an “Underwritten Offering”) the
following conditions shall apply: (a) so long as the Shelf Registration
Statement is effective, a Holder of Registrable Securities may deliver a notice
to the Company (a “Take-Down Notice”) stating that it, together with any other
Holders, intend to sell at least $100,000,000 in aggregate value of Registrable
Securities held by such Holder and such other Holders in the aggregate (provided
that, if the Holder and its Affiliates do not collectively own at least
$100,000,000 of Registrable Securities, they shall be permitted to deliver a
Take-Down Notice to sell all of the Registrable Securities held by them (but
such amount may not in any case be less than $25,000,000 collectively of
Registrable Securities), in each case, pursuant to the Shelf Registration
Statement; (b) the Company will give written notice pursuant to Section 6.4 to
each Holder of Registrable Securities of receipt of a Take-Down Notice;
(c) based on the Take-Down Notice and any written request of any other Holder of
Registrable Securities, given within ten (10) days after receipt by such Holder
of such notice, the Company will, subject to the limits contained in this
Section 2.3, use its commercially reasonable efforts to amend or supplement the
Shelf Registration Statement as may be necessary, and to the extent required by
law, so that the Shelf Registration Statement remains available in order to
enable all Registrable Securities covered by the Take-Down Notice and such other
requests to be distributed in an Underwritten Offering so long as such
Underwritten Offering of Registrable Securities satisfies the dollar thresholds
set forth in clause (a) above; (d) where the Take-Down Notice contemplates
marketing efforts not to exceed twenty-four (24) hours by the Company and the
underwriters, the Company will use reasonable efforts to cooperate and make its
senior officers available for participation in such marketing efforts (which
marketing efforts will not, for the avoidance of doubt, include a “road show”
requiring such officers to travel outside of the city in which they are
primarily located); (e) the Holder of Registrable Securities that delivered the
applicable Take-Down Notice shall select the underwriter(s) for each
Underwritten Offering, provided that the managing underwriter(s) (if there is
only one underwriter, such underwriter shall be deemed to be the managing
underwriter) shall be reasonably acceptable to the Company; (f) the Company
shall select the counsel for the managing underwriter(s), provided that such
counsel shall be reasonably acceptable to the underwriter(s) and the Holder of
Registrable Securities that delivered the applicable Take-Down Notice; and
(g) the Holder of Registrable Securities that delivered the applicable Take-Down
Notice shall determine the timing and pricing of the Registrable Securities
offered, including the underwriting discount and fees payable to the
underwriters in such Underwritten Offering and the Holders whose Registrable
Securities are included in the Underwritten Offering shall be solely responsible
for all discounts and fees payable to such underwriters pro rata to the number
of their shares so included. No Holder may deliver more than one Take-Down
Notice in any period of twelve (12) consecutive months. Without the consent of
the Holder of Registrable Securities that delivered the applicable Take-Down
Notice, no Underwritten Offering pursuant to this Section 2.3 shall include any
securities other than Registrable Securities. Notwithstanding anything herein to
the contrary, if Holders of Registrable Securities engage or propose to engage
in a “distribution” (as defined in Regulation M under the Exchange Act) of
Registrable Securities, such Holders shall discuss the timing of such
distribution with the Company reasonably prior to commencing such distribution.
Notwithstanding anything herein to the contrary, nothing in this Section 2.3
shall amend, impact or otherwise affect the terms, provisions or obligations of
any party pursuant to Section 2.1 above, including without limitation,
(i) altering the Company’s obligations to file and maintain the Shelf
Registration Statement in accordance with the provisions of

 

5



--------------------------------------------------------------------------------

Section 2.1 or (ii) limiting the ability of a Holder to offer and sell
Registrable Securities in a transaction involving an underwriter (including a
block trade) pursuant to the Shelf Registration Statement in accordance with the
provisions of Section 2.1.

2.4    Expenses. The Company shall pay all Registration Expenses in connection
with the registration pursuant to Section 2.1. Each Holder shall pay all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Securities pursuant to a
Registration Statement.

2.5    Suspension. Notwithstanding any other provision hereof, the Company may
suspend the use of any Prospectus, without being deemed in violation of any
other provision hereof, for a period not to exceed 30 calendar days in any
three-month period, or an aggregate of 90 calendar days in any twelve-month
period, (each, a “Suspension Period”) if the Board of Directors of the Company
shall have determined in good faith that because of valid business reasons (not
including avoidance of the Company’s obligations hereunder), including without
limitation proposed or pending corporate developments and similar events or
because of filings with the SEC, it is in the best interests of the Company to
suspend such use, and prior to suspending such use the Company provides the
Holders with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension. Each Holder shall keep
confidential any communications received by it from the Company regarding the
suspension of the use of the Prospectus, except as required by applicable law.

3.    Registration Procedures.

In connection with the obligations of the Company with respect to the Shelf
Registration, the Company shall, subject to the rights of the Company to invoke
and maintain a Suspension Period with respect to a Shelf Registration in
accordance with Section 2.5 without being in violation of any of the provisions
hereunder:

(a)    prepare and file with the SEC a Registration Statement, within the
relevant time period specified in Section 2, on the appropriate form under the
1933 Act, which form (i) shall be selected by the Company, (ii) shall be
available for the sale of the Registrable Securities by the selling Holders
thereof, (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith or incorporated
by reference therein, and (iv) shall comply in all respects with the applicable
requirements of Regulation S-T under the 1933 Act, if any, and use commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective in accordance with Section 2;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to a Registration Statement as may be necessary under applicable law
to keep such Registration Statement effective for the Effectiveness Period,
subject to Section 2.5; and cause each Prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provision then in force) under the 1933 Act and comply
during the Effectiveness Period with the provisions of the 1933 Act, the 1934
Act and the rules and regulations thereunder required to enable the disposition
of all Registrable Securities covered by a Registration Statement in accordance
with the intended method or methods of distribution by the selling Holders
thereof; provided, that in no event will such method(s) of distribution take the
form of an underwritten offering of the Registrable Securities without the prior
agreement of the Company, which agreement shall not be unreasonably withheld;

(c)    (i) notify each Holder of Registrable Securities of the filing of a
Registration Statement with respect to the Registrable Securities; (ii) furnish
to each Holder of Registrable Securities, as many copies of each Prospectus,
including each preliminary Prospectus, and any amendment or supplement thereto
and such other documents as such Holder or underwriter may reasonably request in
writing, including financial statements and schedules and, if the Holder so
requests, all exhibits in order to facilitate the unrestricted sale or other
disposition of the Registrable Securities; and (iii) subject to Section 2.5 and
to any notice by the Company in accordance with Section 3(e) hereof of the
existence of any fact of the kind described in Sections 3(e)(ii), (iii), (iv),
(v) and (vi), hereby consent to the use of the Prospectus or any amendment or
supplement thereto by each of the selling Holders of Registrable Securities that
has provided the information required by Section 2.1(d) in connection with the
offering and sale of the Registrable Securities;

 

6



--------------------------------------------------------------------------------

(d)    use commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement and each underwriter of an underwritten offering of
Registrable Securities shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
Holder and underwriter to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;

(e)    notify promptly each Holder of Registrable Securities under a
Registration Statement and, if requested by such Holder, confirm such advice in
writing promptly (i) when a Registration Statement has become effective and when
any post-effective amendments thereto have become effective, (ii) of any request
by the SEC or any state securities authority for post-effective amendments and
supplements to a Registration Statement and Prospectus or for additional
information relating thereto after a Registration Statement has become
effective, (iii) of the issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (iv) of the happening of any
event or the discovery of any facts during the period a Registration Statement
is effective or a Prospectus is required to be delivered which makes any
statement made in a Registration Statement or a related Prospectus untrue in any
material respect or which requires the making of any changes in such
Registration Statement or Prospectus in order to make the statements therein (in
the case of the Prospectus in light of the circumstances under which they were
made) not misleading, (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose and (vi) of any determination by the Company that a post-effective
amendment to a Registration Statement would be appropriate, other than a
post-effective amendment solely to add selling Holders;

(f)    furnish to each Holder of Registrable Securities (i) copies of any
material comment letters received from the SEC with respect to a Registration
Statement or any documents incorporated therein and (ii) any other request by
the SEC or any state securities authority for amendments or supplements to a
Registration Statement and Prospectus or for additional information with respect
to a Registration Statement and Prospectus;

(g)    use commercially reasonable efforts to promptly obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement and provide
prompt notice to each Holder of the withdrawal of such notice, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that the Company shall not for any such
purpose be required to (A) qualify generally to do business as a foreign
corporation or as a dealer in securities in any jurisdiction wherein it would
not but for the requirements of this clause (g) be obligated to be so qualified,
(B) subject itself to taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;

(h)    furnish, upon written request, to each Holder of Registrable Securities
and each underwriter, if any, without charge, at least one conformed copy of
each Registration Statement and any post-effective amendment thereto, including
financial statements and schedules (without documents incorporated therein by
reference and all exhibits thereto, unless requested);

(i)    if electronic global certificates for the Registrable Securities are not
then available, cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends (other
than as required by applicable law); and enable such Registrable Securities to
be in such denominations (consistent with the provisions of the Indenture), if
applicable, and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request at least three business days prior
to the closing of any sale of Registrable Securities;

 

7



--------------------------------------------------------------------------------

(j)    upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(e)(ii), (iii), (iv), (v) and (vi) hereof, as promptly
as practicable after the occurrence of such an event, use commercially
reasonable efforts to prepare a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or will
remain so qualified. At such time as such public disclosure is otherwise made or
the Company determines that such disclosure is not necessary, in each case to
correct any misstatement of a material fact or to include any omitted material
fact, the Company agrees promptly to notify each Holder of Registrable
Securities covered by such Registration Statement of such determination and to
furnish each Holder such number of copies of the Prospectus as amended or
supplemented, as such Holder may reasonably request;

(k)    promptly prior to the filing of any Registration Statement, any
Prospectus, any amendment to the foregoing (other than amendments and
supplements that do nothing more than name Holders and provide information with
respect thereto and other than filings by the Company of 1934 Act reports),
provide copies of such document to each Holder, and make representatives of the
Company, as shall be reasonably requested by special counsel to the Holders of
Registrable Securities, available for discussion of such document;

(l)    enter into such customary agreements (including, if requested, an
underwriting agreement in customary form) and take all other customary and
appropriate actions, if any, in order to expedite or facilitate the disposition
of such Registrable Securities, including, but not limited to:

(i)    obtain opinions of counsel to the Company and updates thereof addressed
to the underwriters, if any, covering the matters customarily covered in
opinions and negative assurance letters delivered to underwriters in similar
offerings;

(ii)    obtain “comfort” letters and updates thereof from the Company’s
independent certified public accountants (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements are, or are
required to be, included in a Registration Statement) addressed to the
underwriters, such letters to be in form and substance consistent with “comfort”
letters customarily provided to underwriters in similar offerings;

(iii)    if an underwriting agreement is entered into, cause the same to set
forth indemnification provisions and procedures in customary form with respect
to underwriters; and

(iv)    deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Holders of the
Registrable Securities being sold and the managing underwriters, if any.

The above shall be done only in connection with any underwritten offering of
Registrable Securities using such Registration Statement pursuant to an
underwriting or similar agreement as and to the extent required thereunder, and
as reasonably requested by any of the parties thereto;

(m)    at a reasonable time prior to filing a Registration Statement, any
Prospectus forming a part thereof, any amendment to the foregoing (other than
amendments and supplements that do nothing more than name Holders and provide
information with respect thereto and other than filings by the Company under the
1934 Act), (i) provide copies of such document to the Purchasers, to the Holders
of Registrable Securities or to the underwriters of an underwritten offering of
Registrable Securities, if any, (ii) consider such changes in any such document
prior to the filing thereof as the Purchasers, the Holders or the underwriters
reasonably request for inclusion therein and provide to the Company in writing
for inclusion therein within three business days of delivery of such copies, and
(iii) make the representatives of the Company available for discussion of such
document as shall

 

8



--------------------------------------------------------------------------------

be reasonably requested in writing by the Purchasers, the Holders of Registrable
Securities, special counsel for the Holders of Registrable Securities or any
underwriter; provided, however, that the foregoing discussion shall be
coordinated on behalf of the parties entitled thereto by the special counsel to
the Holders;

(n)    subject to Section 2.1(d), if requested by any Holder of Registrable
Securities that has provided the information required by Section 2.1(d) or the
underwriters, if any, incorporate in a Registration Statement or Prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as such selling Holder or underwriter, if any, may reasonable
request in writing to have included therein with respect to the name or names of
such selling Holder, the number of Registrable Securities owned by such Holder,
the plan of distribution of the Registrable Securities (as required by Item 508
of Regulation S-K), the number of Registrable Securities being sold, the
purchase price being paid therefor, and any other terms of the offering of the
Registrable Securities to be sold in such offering;

(o)    use commercially reasonable efforts to cause all Registrable Securities
to be listed on any securities exchange or inter-dealer quotation system on
which similar securities issued by the Company are then listed if requested by
the Holders, or if requested by the underwriter or underwriters of an
underwritten offering of Registrable Securities, if any;

(p)    otherwise comply with all applicable rules and regulations of the SEC and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and

(q)    cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of FINRA).

Without limiting the provisions of Section 2.1(d), the Company may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts, each of the kind described
in Section 3(e)(ii), (iii), (iv), (v) or (vi) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Prospectus
included in the Registration Statement until such Holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 3(j) or
written notice from the Company that such Registration Statement is again
effective and no amendment or supplement is needed, and, if so directed by the
Company, such Holder will deliver to the Company (at Holder’s expense) all
copies in such Holder’s possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.

If any of the Registrable Securities covered by any Registration Statement are
to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Required Percentage of such Registrable Securities included in such offering and
shall be acceptable to the Company. No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

9



--------------------------------------------------------------------------------

4.    Indemnification; Contribution.

(a)    The Company agrees to indemnify and hold harmless each Holder, each
Person who participates as an underwriter, if any (any such Person being an
“Underwriter”), each of their respective directors and officers, and each
Person, if any, who controls any such Holder or Underwriter within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

(i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment or supplement thereto) pursuant to which Registrable Securities were
registered under the 1933 Act, including all documents incorporated therein by
reference, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus (or any amendment or supplement
thereto) or any Issuer Free Writing Prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided, that (subject to Section 4(d) below) any such
settlement is effected with the written consent of the Company; and

(iii)    against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel chosen by any indemnified party),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above; provided, however, that this indemnity agreement shall not apply to
any loss, liability, claim, damage or expense to the extent arising out of any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Holder or Underwriter, if any, expressly for use
in a Registration Statement (or any amendment thereto), any Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus (or any
amendment or supplement thereto) or the gross negligence, willful misconduct or
bad faith of any party seeking indemnification.

(b)    Each Holder, severally, but not jointly, agrees to indemnify and hold
harmless the Company, each Underwriter, if any, and the other selling Holders,
and each of their respective directors and officers, and each Person, if any,
who controls the Company, any Underwriter or any other selling Holder within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 4(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in any
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by or on behalf of such Holder expressly for use in such Registration
Statement (or any amendment thereto) or such Prospectus (or any amendment or
supplement thereto); provided, however, that no such Holder shall be liable for
any claims hereunder in excess of the amount of net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement.

(c)    Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall (i) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any

 

10



--------------------------------------------------------------------------------

judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 4 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(A) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(B) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party or (ii) be liable for
any settlement of any such action effected without its prior written consent
(which consent shall not be unreasonably withheld).

(d)    If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 4(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

(e)    If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, or by the Holders and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation (even if the Holders were treated as one
entity for such purposes) which does not take account of the equitable
considerations referred to above in this Section 4. The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 4 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 4, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities sold by it exceeds the amount of any damages which such Holder
have otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 4, each director and officer of any Holder and each
Person, if any, who controls any Holder within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Holder, and each director and officer of the Company, and
each Person, if any, who controls the Company within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company. The obligations of the Company and the Holders
pursuant to this Section 4 shall be in addition to any liability that such party
may otherwise have.

 

11



--------------------------------------------------------------------------------

5.    Voting Rights.

5.1    Obligation to Vote. For as long as GHP or CB have a right to designate
any members of the Company’s Board of Directors pursuant to the Purchase
Agreement, each of Niraj Shah and Steven Conine (together the “Founder
Stockholders”), GHP and CB, individually and not jointly, agrees with the
Company (and only with the Company), and the Company agrees with each of the
Founder Stockholders, GHP and CB, individually and not jointly, that:

(a)    the Company shall take all necessary actions within its control to cause
the individuals designated for election to the Company’s Board of Directors by
each of GHP and CB in accordance with Section 6.6 of the Purchase Agreement
(each a “Company Designee”) to be nominated for election to the Board of
Directors, shall solicit proxies or written consents in favor thereof (but only
to the extent that stockholders of the Company have not previously acted by
written consent to elect the Company Designees in lieu of a meeting), and in
connection with any such solicitation of the stockholders of the Company at
which Directors are to be elected, shall recommend that the stockholders of the
Company elect to the Board of Directors each such Company Designee at such
meeting;

(b)    each of the Founder Stockholders, GHP and CB, shall take all necessary
actions within his or its control to vote (in person, by proxy or by action by
written consent, as applicable) all of the shares of voting capital stock of the
Company that he or it or his or its affiliates own, of record or beneficially,
in favor of the election of each Company Designee; and

(c)    each of the Founder Stockholders shall not vote to remove a Company
Designee from the Board of Directors unless (i) with respect to the GHP Board
Designee, GHP shall have requested that the Company effect the removal of the
GHP Board Designee, or, with respect to the CB Board Designee, CB shall have
requested that the Company effect the removal of the CB Board Designee, or (ii)
GHP or CB, as applicable, is no longer entitled to designate a Board Designee in
accordance with Section 6.6 of the Purchase Agreement.

5.2     Several Nature of Rights and Obligations. For The rights and obligations
of each Founder Stockholder and each of GHP and CB (each such person, a
“Specified Holder”) under this Agreement are several and not joint with the
respective rights or obligations of any other Specified Holder, and no Specified
Holder shall be responsible in any way for the performance of the obligations of
any other Specified Holder under this Agreement. Nothing contained in this
Agreement, and no action taken by any Specified Holder pursuant to this
Agreement, shall be deemed to constitute the Specified Holders as, and the
Company and each Specified Holder acknowledges that the Specified Holders do not
so constitute, a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Specified Holders are in any way
acting in concert or as a “group” for purposes of Rule 13d-5 of the Exchange
Act. In addition, the Company and each Specified Holder acknowledges that the
Specified Holders are not acting in concert or as a “group” with respect to such
rights and obligations under this Agreement and the transactions contemplated
hereunder or the exercise or enforcement of their rights hereunder, and neither
the Company nor any Specified Holder will assert any such claim with respect to
such rights and obligations or the transactions contemplated by this Agreement
or the Purchase Agreement. The Company acknowledges, and each Specified Holder
confirms, that each Specified Holder has independently participated in the
negotiation of this Agreement and the Purchase Agreement with the advice of its
own counsel and advisors. Each Specified Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement and it shall not be necessary for any other
Specified Holder to be joined as an additional party in any proceeding for such
purpose.

 

12



--------------------------------------------------------------------------------

6.    Miscellaneous.

6.1    Rule 144 and Rule 144A. For so long as the Company is subject to the
reporting requirements of Section 13 or 15(d) of the 1934 Act, the Company shall
use commercially reasonable efforts to timely file the reports required to be
filed by it under Section 13 of 15(d) of the 1934 Act and the rules and
regulations adopted by the SEC thereunder. If the Company ceases to be so
required to file such reports, the Company shall use commercially reasonable
efforts to, upon the request of any Holder of Registrable Securities, (a) make
publicly available such information as is necessary to permit sales pursuant to
Rule 144 under the 1933 Act, (b) deliver such information to a prospective
purchaser as is necessary to permit sales of the Notes pursuant to Rule 144A
under the 1933 Act and it will take such further action as any Holder of
Registrable Securities may reasonably request for such purpose, and (c) take
such further action that is reasonable in the circumstances, in each case, to
the extent required from time to time to enable such Holder to sell (i) its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemption provided by Rule 144 under the 1933 Act, as such
Rule may be amended from time to time, (ii) its Notes without registration under
the 1933 Act within the limitation of the exemption provided by Rule 144A under
the 1933 Act, as such Rule may be amended from time to time, or (iii) any
similar rules or regulations hereafter adopted by the SEC. Upon the request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements.

6.2    No Inconsistent Agreements. The Company has not entered into and the
Company shall not, after the date of this Agreement, enter into any agreement
which materially and adversely interfere with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof. The rights granted to the Holders hereunder do not and will
not for the term of this Agreement in any way conflict with the rights granted
to the holders of any of the Company’s other issued and outstanding securities
under any such agreements.

6.3    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of the Required Percentage
of the Registrable Securities (includes any issued and outstanding Notes on as
converted to Registrable Securities basis) affected by such amendment,
modification, supplement, waiver or departure. Notwithstanding the foregoing,
this Agreement may be amended by a written agreement between the Company and the
Purchasers, without the consent of the Holders of the Registrable Securities, in
order to cure any ambiguity or to correct or supplement any provision contained
herein, provided that no such amendment shall adversely affect the interest of
the Holders of Registrable Securities. Each Holder of Registrable Securities
outstanding at the time of any amendment, modification, waiver or consent
pursuant to this Section 6.3, shall be bound by such amendment, modification,
waiver or consent, whether or not any notice or writing indicating such
amendment, modification, waiver or consent is delivered to such Holder.

6.4    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by electronic mail, hand delivery, registered
first-class mail, facsimile, or any courier guaranteeing overnight delivery
(a) if to a Holder, at the most current address given by such Holder to the
Company by means of a notice given in accordance with the provisions of this
Section 6.4, which address initially is the address set forth in the Purchase
Agreement with respect to the Purchasers; and (b) if to the Company, initially
at the Company’s address set forth in the Purchase Agreement, and thereafter at
such other address of which notice is given in accordance with the provisions of
this Section 6.4.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next business day if timely
delivered to an overnight courier.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, as required, at the address specified in the Indenture.

 

13



--------------------------------------------------------------------------------

6.5    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement and, if
applicable, the Purchase Agreement, and such person shall be entitled to receive
the benefits hereof. The Purchasers (in their capacity as Purchasers) shall have
no liability or obligation to the Company with respect to any failure by a
Holder, other than the Purchasers, to comply with, or breach by any Holder,
other than the Purchasers, of, any of the obligations of such Holder under this
Agreement.

6.6    Third Party Beneficiaries. The Purchasers (even if the Purchasers are not
Holders of Registrable Securities) shall be a third party beneficiary to the
agreements made hereunder between the Company, on the one hand, and the Holders,
on the other hand, and shall have the right to enforce such agreements directly
to the extent it deems such enforcement necessary or advisable to protect its
rights or the rights of Holders hereunder. Each Holder of Registrable Securities
shall be a third party beneficiary to the agreements made hereunder between the
Company, on the one hand, and the Purchasers, on the other hand, and shall have
the right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder.

6.7    Specific Enforcement. Without limiting the remedies available to the
Purchasers and the Holders, the Company acknowledges that any failure by the
Company to comply with its obligations under Sections 2.1 may result in material
irreparable injury to the Purchasers or the Holders for which there is no
adequate remedy at law, that it may not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, the Purchasers or
any Holder may seek such relief as may be required to specifically enforce the
Company’s obligations under Sections 2.1 hereof.

6.8    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

6.9    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

6.10    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6.11    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

6.12    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

WAYFAIR INC.

By:  

 

Name:   Title:  

 

CONFIRMED AND ACCEPTED, as of the date first above written: GHEP VII AGGREGATOR,
L.P. By:  

 

  Authorized Signatory CBEP INVESTMENTS, LLC By:  

 

  Authorized Signatory THE SPRUCE HOUSE PARTNERSHIP LLC By:  

 

  Authorized Signatory NIRAJ SHAH

 

STEVEN CONINE

 

[Signature Page to Registration Rights Agreement]